Fourth Court of Appeals
                                          San Antonio, Texas
                                                 JUDGMENT
                                              No. 04-14-00191-CV

                                  IN THE INTEREST OF D.R.P., a Child

                       From the 150th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012-PA-03045
                           Honorable Charles Montemayor, Judge Presiding 1

         BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the portion of the trial court’s order
setting forth the terms and conditions of the possessory conservator’s possession and access is
REVERSED, and the cause is REMANDED for a new trial on that issue. Costs of the appeal are
taxed against the parties who incurred them; however, it is ORDERED that no costs shall be
assessed against appellant in relation to this appeal because she qualifies as indigent under TEX.
R. APP. P. 20.

           SIGNED August 6, 2014.


                                                           _____________________________
                                                           Catherine Stone, Chief Justice




1
    The Honorable Martha Tanner presided over the hearing on the motion for new trial.